DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 4/18/22 is acknowledged. Claims 1-20 are pending and claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-7, 11, 13, 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the layer of material,” however it is unclear which layer of material from claim 1 applicant is referring to. 
Claim 6 recites “a first tie down strap…” and “a second tie down strap…” however this appears to be the same as the fastening device of claim 3, from which claim 6 depends. 
Any remaining claims are rejected as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 5-7, 13, 15 and 17-18 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claims 5 and 18 recite “a second flat and a third flat side that taper in a downward direction and converge at a vertex that is hanging below the person's face,” which appears to claim the person’s face and is suggested to be changed to -- a second flat and a third flat side that taper in a downward direction and converge at a vertex that is adapted to hang [[is hanging]] below the person's face--.
Any remaining claims are rejected as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-12, 14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer (2011/0209710) in view of Carstens (2007/0106356).
Regarding claim 1, in fig. 1 Spencer discloses a facemask 100 to be worn by a person, the facemask comprising: a layer of material (material of 100) to cover a face of the person [0029]; and a filter 110, but is silent regarding a pocket formed on the layer of material, the pocket comprising: another layer of material that is fixed to the layer of material, and an opening at one side of the pocket, the opening being configured to receive a filter inserted into the pocket, wherein the pocket has a same size and shape as the filter, and wherein the opening is open or sealed and, when open, is resealable. However, in fig. 2 and 11-12 Carstens teaches a pocket ([0092-0094], specifically paragraph [0093] states that a pocket, as previously described, may hold a filter. See pocket described in [0054] and shown in fig. 2) formed on a layer of material (31, fig. 2), the pocket comprising: another layer of material (material of 32) that is fixed to the layer of material [0054], and an opening at one side of the pocket (at the top end where 34 is inserted, fig. 2), the opening being configured to receive a filter inserted into the pocket [0092-0094][0054], wherein the pocket has a same size and shape as the filter (Fig. 2), and wherein the opening is open or sealed and, when open, is resealable (the opening is able to be sealed closed when worn due to contractive forces [0054]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spencer’s filter attachment with a pocket, as taught by Carstens, for the purpose of providing an alternate filter attachment having the predictable results of filtering contaminants for a user. 
Regarding claim 2, the modified Spencer discloses that the layer of the material has a symmetric shape that is folded over itself along a fold line (101a Spencer) to form two halves that have a same size and shape as each other (two triangles are formed in Spencer).
Regarding claim 3, the modified Spencer discloses a fastening device connected to one of the halves and configured to fasten the facemask to the face of the person ([0027][0029] Spencer).
Regarding claim 4, the modified Spencer discloses that the symmetric shape of the layer of the material is a square shape (Fig. 1 Spencer); the fold line (101a Spencer) is a diagonal line extending from one corner of the square shape to an opposite corner of the square shape (Fig. 1 Spencer); and when the square shape is folded along the fold line, the material forms two triangular shaped halves ([0029] Spencer).
Regarding claim 5, the modified Spencer discloses that each of the triangular shaped halves comprises: a first flat side that, when worn by the person, extends across the face of the person in a direction parallel to an axis that connects the two eyes of the person ([0029] Spencer); and a second flat and a third flat side that taper in a downward direction and converge at a vertex that is hanging below the person's face ([0029] Spencer), to thereby form a bandana style mask ([0029] Spencer).
Regarding claim 11, the modified Spencer discloses a nose piece (120 Spencer) provided on the layer of the material (Fig. 1 Spencer), the nose piece comprising one of a strip of foldable metal ([0022] claim 6, Spencer) that is configured to be folded around a nose of the person or a pre-formed nose piece.
Regarding claim 12, the modified Spencer discloses that the layer of the material is formed of paper, cotton, polymer, polypropylene, plastic, metal, composites, or similar materials ([0019] Spencer).
Regarding claim 14, in fig. 1 Spencer discloses a facemask system to be worn by a person, the facemask system comprising: a facemask 100, comprising: a layer of material (material of 100) to cover a face of the person [0029]; and a filter 110, but is silent regarding a pocket formed on the layer of material, the pocket comprising: another layer of material that is fixed to the layer of material, and an opening at one side thereof, the opening being configured to receive a filter inserted into the pocket, wherein the pocket has substantially a same size and shape as the filter, and wherein the opening is open or sealed and, when open, is resealable. However, in fig. 2 and 11-12 Carstens teaches a pocket ([0092-0094], specifically paragraph [0093] states that a pocket, as previously described, may hold a filter. See pocket described in [0054] and shown in fig. 2) formed on a layer of material (31, fig. 2), the pocket comprising: another layer of material (material of 32) that is fixed to the layer of material [0054], and an opening at one side of the pocket (at the top end where 34 is inserted, fig. 2), the opening being configured to receive a filter inserted into the pocket [0092-0094][0054], wherein the pocket has a same size and shape as the filter (Fig. 2), and wherein the opening is open or sealed and, when open, is resealable (the opening is able to be sealed closed when worn due to contractive forces [0054]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spencer’s filter attachment with a pocket, as taught by Carstens, for the purpose of providing an alternate filter attachment having the predictable results of filtering contaminants for a user. The modified Spencer discloses that the filter comprises a material that filters airborne particles having at least a certain predetermined size (the filters of Spencer and Carstens filter out particles of a particular size to prevent breathing in contaminants [0021] Spencer, [0092] Carstens).
Regarding claim 19, in fig. 1 Spencer discloses a facemask 100 to be worn by a person, the facemask comprising: a layer of material (material of 100) to cover a face of the person [0029]; a filter 110, and a fastening device [0027][0029] connected to the layer of the material and configured to fasten the facemask to the face of the person, wherein the layer of the material is folded over itself to form two portions (two triangles are formed as material is folded along fold line 101a) and the two portions are fixed together to form a double layer of the material to cover the face of the person when the facemask is fastened by the fastening device [0029], but is silent regarding a pocket formed on the layer of material, the pocket comprising: another layer of material that is fixed to the layer of material, and an opening at one side thereof, the opening being configured to receive a filter inserted into the pocket. However, in fig. 2 and 11-12 Carstens teaches a pocket ([0092-0094], specifically paragraph [0093] states that a pocket, as previously described, may hold a filter. See pocket described in [0054] and shown in fig. 2) formed on a layer of material (31, fig. 2), the pocket comprising: another layer of material (material of 32) that is fixed to the layer of material [0054], and an opening at one side of the pocket (at the top end where 34 is inserted, fig. 2), the opening being configured to receive a filter inserted into the pocket [0092-0094][0054]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spencer’s filter attachment with a pocket, as taught by Carstens, for the purpose of providing an alternate filter attachment having the predictable results of filtering contaminants for a user. 
Regarding claim 20, the modified Spencer discloses that the portions are a same size and shape as each other ([0029] Spencer).

Claims 6-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer and Carstens, as applied to claim 5 above, in further view of Bayer (5,735,270).
Regarding claim 6, the modified Spencer is silent regarding that the fastening device comprises: a first tie down strap connected at one end thereof to the second flat side, and loose at the other end thereof; and a second tie strap connected at one end thereof to the third flat side, and loose at the other end thereof, wherein the first and second tie down straps are configured to be tied together behind a head and neck area of the person to thereby secure the facemask. However, in fig. 6 Bayer teaches a first tie down strap (one of ties 126) connected at one end thereof to the second flat side 30, and loose at the other end thereof; and a second tie strap (other one of ties 126) connected at one end thereof to the third flat side 28, and loose at the other end thereof, wherein the first and second tie down straps are configured to be tied together behind a head and neck area of the person to thereby secure the facemask (Fig. 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Spencer’s fastening means with ties on the second and third flat sides, as taught by Bayer, for the purpose of providing an alternate headgear having the predictable results of retaining a mask on a user’s head.
Regarding claim 7, the modified Spencer is silent regarding that the fastening device comprises: an elastic type material having a continuous band shape and two ends, one of the ends being connected to the second flat side and the other of the ends being connected to the third flat side, wherein the elastic type material is configured to be looped around a head and neck area of the person to thereby secure the facemask. However, in fig. 7 Bayer teaches an elastic type material (Col. 7, ll. 6-24) having a continuous band shape 224 and two ends, one of the ends being connected to the second flat side (at 30) and the other of the ends being connected to the third flat side (at 28), wherein the elastic type material is configured to be looped around a head and neck area of the person to thereby secure the facemask (Fig. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Spencer’s fastening means with an elastic band at the second and third flat sides, as taught by Bayer, for the purpose of providing an alternate headgear having the predictable results of retaining a mask on a user’s head.
Regarding claim 13, the modified Spencer discloses that when the opening at one side of the pocket is open, the first and the second tie down straps are configured such that, when the first and second tie down straps are tied to secure the facemask, the first and second tie down straps also seal the opening (the opening is able to be sealed closed when worn due to contractive forces [0054] Carstens).

Claims 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer, Carstens and Bayer, as applied to claim 13 above, in further view of Mingo (2017/0209720).
Regarding claim 15, the modified Spencer is silent regarding that the material in the filter comprises at least one of activated charcoal, aluminum, zeolites, interlaced glass fibers, polypropylene, or chromium. However, Mingo teaches a polypropylene filter [0024]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Spencer’s filter material with polypropylene, as taught by Mingo, for the purpose of providing an alternate filter material having the predictable results of filtering out contaminants.
Regarding claim 17, the modified Spencer discloses that the pocket is sewn onto the layer of the material ([0054] Carstens).
Regarding claim 18, the modified Spencer discloses that the layer of the material has a symmetric shape that is folded over itself along a fold line to form two halves that have a same size and shape as each other ([0029] Spencer); the symmetric shape of the layer of the material is a square shape (Fig. 1 Spencer); the fold line (101a Spencer) is a diagonal line extending from one corner of the square shape to an opposite corner of the square shape (Fig. 1 Spencer); and when the square shape is folded along the fold line, the material forms two triangular shaped halves, each of the triangular shaped halves comprising ([0029] Spencer) a first flat side that, when worn by the person, extends across the face of the person in a direction parallel to an axis that connects the two eyes of the person ([0029] Spencer); and a second flat and a third flat side that taper in a downward direction and converge at a vertex that is hanging below the face of the person, to thereby form a bandana style mask ([0029] Spencer). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Spencer and Carstens, as applied to claim 13 above, in further view of Hill (2,845,926).
Regarding claim 16, the modified Spencer discloses that the filter and pocket each have the same shape (Fig. 2 Carstens), but is silent regarding that the filter and the pocket each have a triangular shape with round edges. However, in fig. 1 Hill teaches a triangular filter “D” with round edges fit within a triangular portion of a mask. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Spencer’s filter and pocket shape with a triangular shape with round edges, as taught by Hill, for the purpose of providing an alternate filter and pocket shape having the predictable results of filtering out contaminants.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Colorado (2008/0184996), Sutton (2011/0179540) and McGrath (2006/0212996) to bandana style masks. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785